OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

The State of Ohio, Appellee, v. Fair, Appellant.
[Cite as State v. Fair (1994),       Ohio St. 3d       .]
Appellate procedure -- Application for reopening appeal from
     judgment and conviction based on claim of ineffective
     assistance of appellate counsel -- Application denied when
     applicant fails to establish good cause for filing the
     application more than ninety days after the effective date
     of App.R. 26(B) and when no colorable issue of ineffective
     assistance of counsel is found.
     (No. 94-1680 -- Submitted November 1, 1994 -- Decided
December 30, 1994.)
     Appeal from the Court of Appeals for Franklin County, No.
90AP-363.
     Appellant, Eddie J. Fair, was convicted of aggravated
murder, aggravated robbery, kidnapping, and rape, and sentenced
to thirty years to life. He appealed, and the court of appeals
affirmed the convictions. State v. Fair (July 6, 1991),
Franklin App. No. 90AP-363, unreported. He asserts that on
February 8, 1994 he filed a motion for delayed reconsideration
(reopening) in the court of appeals based on "State v. Murnahan
(1992), 63 Ohio St. 3d 60 [584 N.E. 2d 1204], and *** by
App.R. 26(B), as amended effective July 1, 1993," alleging
ineffective assistance of appellate counsel in the
presentation of issues concerning testimony of appellant's
alleged common-law wife and a "jailhouse lawyer." The court of
appeals held that appellant failed to establish good cause for
filing the application more than ninety days after the
effective date of App.R. 26 (B), and otherwise found no
colorable issue of ineffective assistance of counsel, and
denied the application. Appellant appeals from that decision.

     Michael Miller, Franklin County Prosecuting Attorney, and
Joyce S. Anderson, Assistant Prosecuting Attorney, for appellee.
     Eddie J. Fair, pro se.
     Per Curiam. The decision of the court of appeals is
affirmed for the reasons stated in its opinion.
                                     Judgment accordingly.
     Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E.
Sweeney and Pfeifer, JJ., concur.